Blodgett, J.,
(charging jury.) An employer is bound to furnish his employe with safe and proper means and appliances for doing the work which such employe is sot about, but he does not become a guarantor of the* safety of his men. When he has made reasonable provision for their safety, such as an ordinarily prudent man would make for his own safety if he were doing the work himself, he has/ as a rule, performed his duty to his employe or servant. ITo is not hound to anticipate and provide against accidents to his men which are not apparent, and do not become apparent until after the accident has happened. What I mean is that the condition of the implements or the premises must bo such as to suggest to an ordinarily careful man that there is danger before an employer can be charged with negligence in not providing against it. If this crossing from the platform to the sill had been used in substantially the same condition that it was at the time the plaintiff was hurt without, accident, and nothing had occurred to indicate that there was any peril to men in continuing, with due care, so to use it, then you can properly say that there was no negligence on the part of the defendant in leaving this slight obstruction to the truck-wheels. The danger must be such as to suggest itself to a man of ordinary prudence and care for himself and others, so that when the attempt is made to run a truck, loaded as this was, over such a route, such a man would say, “This is dangerous,” before tho defendants should be charged with negligence. If you find from tho proof that it unnecessarily endangered the men engaged in moving these truck-loads of paper to require or allow the truck to pass over this jolt at the shop door-sill, and that an ordinarily prudent and *842careful man would have foreseen such danger, then you can properly find the defendant guilty of the negligence charged; while, on the contrary, if you find that the accident to the plaintiff was not such a one as aman of ordinary prudence would have foreseen and guarded'against, then you can properly say that the defendent is not guilty of the negligence charged.